The Opinion of the Court was delivered by Caton, J.*  The declaration in this cause states that the defendant below was sheriff of the county of Gallatin, and as such sheriff, had in his hands á certain execution and fee bills against the plaintiff below, by virtue of which he levied upon a certain ferry boat, the property of the said plaintiff, and sold it without having.the same appraised by three disinterested householders, as required by the provisions of the Act of January 6th, 1843, entitled ííJln Jlct regulating the sales of property on judgments and executions.” The declaration contains sufficient averments to show that the case was embraced within the provisions of that Act. To this declaration the defendant filed a demurrer, which was overruled by the Court and judgment given for the plaintiff, which is now assigned for error. The only question presented for our consideration is the constitutionality of that law. The Supreme Court of the United States, in the case of McCracken v. Hayward, decided at the January term 1844, have distinctly decided that the Act of 1841 is in express violation of the Constitution of the United States and void. The provisions of the Act first mentioned are substantially the same as those of this Act. As by the Constitution of the United States that Court has ultimate exclusive jurisdiction of that question, we are bound by its decision. The judgment of the Circuit Court is reversed with costs. Judgment reversed.   Wilson, C. J., did not sit in this case.